21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 1 of
                                       43



                             UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

      IN RE:                                            §
                                                        §               CASE NO 21-30071
      THE GATEWAY VENTURES, LLC,                        §
                                                        §
                                                        §
               Debtor.                                  §

          MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND
          CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND
          INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
          AND (III) RELATED RELIEF


  THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR
  INTERESTS.

  IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY ONE (21) DAYS FROM THE
  DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE GRANTED
  WITHOUT A HEARING BEING HELD.

  A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.

  TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

          The Gateway Ventures, LLC, debtor and debtor in possession (“TGV” or “Debtor”) files

  this Motion for Order Authorizing (I) Sale of Lot 9 Free and Clear of All Liens, Claims,

  Encumbrances, and Interests, (II) Payment of Certain Expenses at Closing, and (III) Related

  Relief (the “363 Motion”), and in support thereof would show the Court the following.

                                            INTRODUCTION

          1.        By this 363 Motion, TGV requests entry of an order for the proposed sale of Lot 9

  of the TGV real property pursuant to 11 U.S. C. §363(f).1



  1
    TGV is filing this 363 Motion under normal 21-day negative notice language. TGV reserves the right to seek
  expedited consideration of this 363 Motion.

  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 1                                                 1956091.DOCX[1]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 2 of
                                       43



                                   JURISDICTION AND VENUE

         2.        This Court has jurisdiction over this Motion pursuant to Sections 105, 363, and

  1101 et seq. of the United States Bankruptcy Code, Title 11 of the U.S. Code, 11 U.S.C. §101 et

  seq. (the “Code” or “Bankruptcy Code”), and Rules 6004 and 9019 of the Federal Rules of

  Bankruptcy Procedure (the “Rules” or the “Bankruptcy Rules” or individually a “Rule” or a

  “Bankruptcy Rule”), and 28 U.S.C. §§157 and 1334.

         3.        This matter constitutes a core proceeding under 28 U.S.C. §157(b).

         4.        Venue is proper under 28 U.S.C. §§1408 and 1409.

         5.        The Court possesses constitutional authority to decide this Motion under Stern v.

  Marshall, 564 U.S. 462 (2011) and its progeny.

                                    FACTUAL BACKGROUND

  The identify and background of the Debtor and Debtor in Possession.

         6.        TGV owns and is the developer of a tract of real property of approximately

  19 acres in El Paso, El Paso County, Texas (the “Development”).

  The Commencement of the Bankruptcy Cases.

         7.        On February 5, 2021 (the “Petition Date”), TGV commenced the above-caption

  case by filing a voluntary petition under Chapter 11 of the Code.

         8.        TGV is in possession of its assets and is proceeding in this case as debtor-in-

  possession.

         9.        No trustee or committee is appointed.

  Sale of Lot 9.

         10.       On or about April 9, 2021, TGV entered into a Real Estate Purchase and Sale

  Agreement (the “PSA”) with Sun Capital LLC, a New Mexico limited liability company (“Sun



  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 2                                                 1956091.DOCX[1]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 3 of
                                       43



  Capital” or the “Purchaser”) for the sale of Lot 9 out of the Development to Sun Capital or its

  assignee. A redacted copy of the PSA is attached as Exhibit TGV003.2

             11.      The Development and Lot 9 are referenced and described and/or depicted in the

  attachments to the PSA.

             12.      TGV has redacted the purchase price of the PSA from this motion and has

  separately filed a motion to permit an un-redacted version of the PSA to be filed under seal.

  TGV has submitted the PSA to the first lienholder, HD Lending LLC (“HD Lending”) under the

  provisions of a confidentiality agreement. As further explained in the Motion to Seal, it is

  important for TGV, the estate, and creditors for the purchase price of the Lot 9 transaction under

  the PSA to remain confidential in order to not reduce or influence unnecessarily the sale price of

  other lots within and/or portions of the Development.

             13.      TGV has entered into the PSA for Lot 9 without the assistance of or listing by a

  broker. The principal of TGV is an experienced real estate developer. Lot 9 and the rest of the

  Development were marketed by TGV for many months prior to this 363 Motion in a manner

  consistent with local and/or industry standards.

             14.      Consequently, it is the opinion of TGV that the use of a broker over the past

  several months would not have resulted in a price higher than the price set forth in the PSA with

  Sun Capital.

             15.      The liens that exist with respect to Lot 9 and the Development consist of (1) a first

  lien deed of trust lien asserted by HD Lending and (2) a judgment lien filed of record by Rahim

  Noorani, Ashish Nayyar, Deepesh Shrestha, and Umesh Shrestha (collectively, the “Noorani

  Parties”).


  2
      TGV is consecutively numbering its exhibits throughout this case.

  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 3                                                 1956091.DOCX[1]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 4 of
                                       43



             16.     Tax liens for 2020 and/or 2021 exist against the Development.

             17.     One or more mechanic’s liens appear of record against Lot 9 and/or the

  Development which TGV believes will be resolved and released prior to the closing of the sale

  with Sun Capital.

             18.     TGV believes that a sale of Lot 9 is in the best interest of the estate and all

  creditors.

                                             RELIEF REQUESTED

             19.     TGV respectfully requests entry of an order substantially in the form attached

  hereto as Exhibit TGV004 (the “Sale Order”):3

                     a.       authorizing and approving the Sale of Lot 9 as set forth in the PSA free
                              and clear of liens, claims, encumbrances, and other interests except the
                              Permitted Encumbrances;

                     b.       waiving the 14-day stay Bankruptcy Rules 6004(h) and 6006(d) with
                              respect to the implementation of the Sale Order and Closing; and

                     c.       granting any related relief contained in the Sale Order or granted at any
                              hearing including potentially the resolution of potential objections and the
                              potential partial or complete settlement of claims in connection therewith.

             20.     A proposed form of order is submitted with this 363 Motion and is incorporated

  by reference herein. TGV may further refine and/or revise the proposed form of order to

  address potential drafting issues and/or issues or objections raised by Sun Capital or any party

  in interest prior to the hearing on the 363 Motion, and if the proposed order is so revised then

  TGV will file a notice of any revisions with the Court prior to the hearing.

                                               BASIS OF RELIEF

             21.     Courts have made clear that a debtor's business judgment is entitled to substantial

  deference with respect to the procedures to be used in selling an estate's assets.4

  3
      The Sale Order may be amended before or during the Sale Hearing.

  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 4                                                 1956091.DOCX[1]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 5 of
                                       43



             22.      The paramount goal in any proposed sale of property of the estate is to maximize

  the proceeds received by the estate.5

             23.      Code § 363(b)(1) provides that a debtor, “after notice and a hearing, may use, sell

  or lease, other than in the ordinary course of business, property of the estate.”6 A sale of the

  debtor's assets should be authorized pursuant to Code § 363 if a sound business purpose exists

  for the proposed transaction based upon a business judgment standard.7 Application of the

  business judgment standard depends on the particular case.8 “The business judgment standard in

  § 363 is flexible and encourages discretion.”9

             24.      Courts apply a great deal of deference to a debtor’s decision under the business

  judgment rule.10         Once the debtor articulates a valid business justification, “[t]he business

  judgment rule is a presumption that in making the business decision the directors of a




  4
    See, e.g., In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (“Under Section 363, the debtor in possession can sell
  property of the estate . . . if he has an 'articulated business justification'“ (internal citations omitted)); In re Martin,
  91 F.3d 389, 395 (3d Cir. 1996) (quoting In re Schipper); In re Montgomery Ward Holding Corp., 242 B.R. 147,
  153 (D. Del. 1999) (same); see also In re Integrated Resources, Inc., 147 B.R. 650, 656-7 (S.D.N.Y. 1992) (noting
  that bidding procedures that have been negotiated by a trustee are to be reviewed according to the deferential
  “business judgment” standard, under which such procedures and arrangements are “presumptively valid”).
  5
    See In re Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998) (“The purpose of procedural bidding orders is to
  facilitate an open and fair public sale designed to maximize value for the estate.”); In re Food Barn Stores, Inc., 107
  F.3d 558, 564-65 (8th Cir. 1997) (in bankruptcy sales, “a primary objective of the Code [is] to enhance the value of
  the estate at hand”); Integrated Resources, 147 B.R. at 659 (“[I]t is a well-established principle of bankruptcy law
  that the objective of the bankruptcy rules and the trustee's duty with respect to such sales is to obtain the highest
  price or greatest overall benefit possible for the estate.”) (internal citations omitted).
  6
      11 U.S.C. § 363(b)(1).
  7
     Asarco, Inc. v. Elliot Mgmt. (In re Asarco, LLC), 650 F.3d 593, 601 (5th Cir. 2011); see also In re Schipper, 933
  F.2d 513, 515 (7th Cir. 1991) (same); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d
  1063, 1070 (2d Cir. 1983).
  8
    Id.
  9
      Id.
  10
       See In re Asarco LLC, 441 B.R. 813, 828 (S.D. Tex. 2010).

  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 5                                                 1956091.DOCX[1]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 6 of
                                       43



  corporation acted on an informed basis, in good faith, and in the honest belief that the action was

  in the best interests of the company.”11

  A Sound Business Purpose Exists for the Sale.

             25.     TGV possesses a sound business justification for selling Lot 9. Specifically, the

  sale of Lot 9 will begin the process of providing funds to retire the secured debt against the

  Development and provide funds to be used to begin to pay creditors under a Chapter 11 plan or

  other order of the Court.

             26.     TGV will submit evidence at the Sale Hearing to support these conclusions.

  Therefore, TGV requests that the Court make a finding that the proposed sale of Lot 9 is a proper

  exercise of the business judgment of TGV and is rightly authorized.

  The Sale and Purchase Price Well Reflect a Fair Value Transaction.

             27.     The sale price for Lot 9 listed in the PSA reflects a fair and market-value price for

  the Property. Sun Capital is a good-faith purchaser.

             28.     TGV requests that the Court find that Sun Capital is entitled to the benefits and

  protections provided by Code § 363(m) in connection with the sale of Lot 9 .12

             29.     Pursuant to Code § 363(m), a good faith purchaser is one who purchases assets

  for value, in good faith, and without notice of adverse claims.13 Code § 363(m) thus protects the

  purchaser of assets sold pursuant to Code § 363 from the risk that it will lose its interest in the


  11
    In re S.N.A. Nut Co., 186 B.R. 98, 102 (Bankr. N.D. Ill 1995) (citations omitted); In re Filene's Basement, LLC,
  11-13511 (KJC), 2014 WL 1713416, at *12 (Bankr. D. Del. Apr. 29, 2014) (“If a valid business justification exists,
  then a strong presumption follows that the agreement at issue was negotiated in good faith and is in the best interests
  of the estate”) (citations omitted); Integrated Res., 147 B.R. at 656; In re Johns-Manville Corp., 60 B.R. 612, 615-16
  (Bankr. S.D.N.Y. 1986) (“a presumption of reasonableness attaches to a Debtor's management decisions.”).
  12
     Code § 363(m) provides in pertinent part: [t]he reversal or modification on appeal of an authorization under
  subsection (b) or (c) of this section of a sale or lease or property does not affect the validity of a sale or lease under
  such authorization to an entity that purchased or leased such property in good faith, whether or not such entity knew
  of the pendency of the appeal, unless such authorization and such sale or lease were stayed pending appeal.
  13
       O’Dwyer v. O’Dwyer (In re O’Dwyer), 611 Fed. App’x 195, 200 (5th Cir. 2015).

  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 6                                                 1956091.DOCX[1]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 7 of
                                       43



  purchased assets if the order allowing the sale is reversed on appeal, as long as such purchaser

  leased or purchased the assets in “good faith.” While the Code does not define “good faith,”

  courts have held that a purchaser shows its good faith through the integrity of its conduct during

  the course of the sale proceedings, finding that where there is a lack of such integrity, a good-

  faith finding may not be made.14

             30.      TGV submits that Sun Capital is a “good faith purchasers” within the meaning of

  Code § 363(m), and the PSA is a good-faith agreement entered into on arms'-length terms and

  entitled to the protections of Code § 363(m).

             31.      Sun Capital is a true third party with no prior dealings with TGV or any insider or

  affiliate of TGV. Sun Capital has been represented by separate counsel throughout.

             32.      Accordingly, TGV believes that a finding of good faith within the meaning of

  Code § 363(m) will be appropriate for the Sun Capital.

  The Sale Should be Approved “Free and Clear” Under Section 363(f).

             33.      Code § 363(f) permits a debtor to sell property free and clear of another party's

  interest in the property if: (a) applicable nonbankruptcy law permits such a free and clear sale;

  (b) the holder of the interest consents; (c) the interest is a lien and the sale price of the property

  exceeds the value of all liens on the property; (d) the interest is the subject of a bona fide dispute;

  or (e) the holder of the interest could be compelled in a legal or equitable proceeding to accept a

  monetary satisfaction of its interest.15




  14
     See, e.g., In re Abbotts Dairies of Pa., Inc. (“Typically, the misconduct that would destroy a [buyer's] good faith
  status at a judicial sale involves fraud, collusion between the [proposed buyer] and other bidders or the trustee, or an
  attempt to take grossly unfair advantage of other bidders.”); In the Matter of Andy Frain Services, Inc., 798 F.2d
  1113 (7th Cir. 1986) (same); In re Sasson Jeans, Inc., 90 B.R. 608, 610 (S.D.N.Y. 1988) (same).
  15
       See 11 U.S.C. § 363(f).

  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 7                                                 1956091.DOCX[1]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 8 of
                                       43



           34.      Code § 363(f) is drafted in the disjunctive. Thus, satisfaction of any of the

  requirements enumerated therein will suffice to warrant the sale of Lot 9 free and clear of all

  interests (i.e., all liens, claims, rights, interests, charges, or encumbrances), except with respect to

  any interests that may be assumed liabilities and/or permitted encumbrances under the PSA.16

           35.      As set forth above, the interests of record against Lot 9 and the disposition of such

  interests by this 363 Motion primarily consist of HD Lending and the Noorani Parties.

           36.      Any parties with a potential interest in Lot 9 shall receive service of this 363

  Motion.

           37.      TGV submits that any interest that will not be an assumed liability satisfies or will

  satisfy at least one of the five conditions of Code § 363(f), and that any such interest will be

  adequately protected by either being paid in full at the time of closing, or by having it attach to

  the net proceeds of the Sale, and otherwise each lien holder will retain its lien with respect to the

  remainder of the Development.

           38.      TGV accordingly requests authority to convey Lot 9 to Sun Capital, free and clear

  of all liens, claims, rights, interests, charges, and encumbrances, with any such liens, claims,

  rights, interests, charges, and encumbrances to attach to the proceeds of the Sale.

  Relief Under Bankruptcy Rules 6004(h) and 6006(d) is Appropriate.

           39.      Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or

  lease of property . . . is stayed until the expiration of fourteen days after the entry of the order,

  unless the court orders otherwise.” Additionally, Bankruptcy Rule 6006(d) provides that an

  “order authorizing the trustee to assign an executory contract or unexpired lease . . . is stayed




  16
    See In re Kellstrom Indus., Inc., 282 B.R. 787, 793 (Bankr. D. Del. 2002) (“[I]f any of the five conditions are met,
  the debtor has the authority to conduct the sale free and clear of all liens.”).

  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 8                                                 1956091.DOCX[1]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 9 of
                                       43



  until the expiration of fourteen days after the entry of the order, unless the court orders

  otherwise.”

             40.      TGV requests that the Sale Order be effective immediately upon its entry by

  providing that the fourteen-day stays under Bankruptcy Rules 6004(h) and 6006(d) are waived.

             41.      The purpose of Bankruptcy Rules 6004(h) and 6006(d) is to provide sufficient

  time for an objecting party to appeal before an order can be implemented.17                   Although

  Bankruptcy Rules 6004(h) and 6006(d) and the Advisory Committee Notes are silent as to when

  a court should “order otherwise” and eliminate or reduce the fourteen-day stay period, the

  leading treatise on bankruptcy suggests that the fourteen-day stay should be eliminated to allow a

  sale or other transaction to close immediately “where there has been no objection to

  procedure.”18

             42.      To maximize the value received for Lot 9, TGV seeks to close the Sale as soon as

  possible after the Sale Hearing. Closing of the sale as soon as possible after a hearing on this

  363 Motion also is a requirement of Sun Capital. Accordingly, TGV hereby requests that the

  Court waive the fourteen-day stay period under Bankruptcy Rules 6004(h) and 6006(d).

                                                        NOTICE

             43.      Copies of this 363 Motion are being provide to all creditors and parties in interest

  which appear on the creditors list or matrix of this case. (Accordingly, sufficient notice is

  provided under Bankruptcy Rule 6004(c)).

                                          RESERVATION OF RIGHTS

             44.      Debtor reserve the right to amend, supplement, and/or withdraw this 363 Motion

  prior any interim hearing or final hearing.

  17
       See Advisory Committee Notes to Fed. R. Bankr. P. 6004(h) and 6006(d).
  18
       10 Collier on Bankruptcy 6004.10 (15th rev. ed. 2006).

  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 9                                                 1956091.DOCX[1]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 10 of
                                        43



                                  CONCLUSION AND PRAYER

         WHEREFORE, The Gateway Ventures, LLC, Debtor and Debtor-in-Possession

  respectfully requests entry of an order providing for the sale of Lot 9 free and clear of liens,

  claims, encumbrances, and other interest under 11 U.S.C. §363(f) as set forth above and as set

  forth in the proposed order. The Debtor respectfully requests such other and further relief to

  which the Debtor is entitled at law or in equity.


  Dated: May 4, 2021                        Respectfully submitted:

                                            WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                            By:       /s/ Jeff Carruth
                                                  JEFF CARRUTH (TX SBN:. 24001846)
                                                  3030 Matlock Rd., Suite 201
                                                  Arlington, Texas 76105
                                                  Telephone: (713) 341-1158
                                                  Fax: (866) 666-5322
                                                  E-mail: jcarruth@wkpz.com

                                            ATTORNEYS FOR THE GATEWAY VENTURES,
                                            LLC, DEBTOR AND DEBTOR IN POSSESSION



                                   CERTIFICATE OF SERVICE
  The undersigned hereby certifies that a true and correct copy of the foregoing was served on May
  4, 2021 (1) by electronic notice to all ECF users who have appeared in this case to date, and/or as
  set forth below and (2) by regular mail to all parties appearing in the attached address list (i.e.
  mailing matrix) obtained from the Court’s PACER facility. A copy of the service lists was not
  served with the regular mail service set but is available by contacting the undersigned.

  ANY PARTY REQUESTING A FULL SIZED COPY OF THIS PLEADING OR COPIES
  OF ANY EXHIBITS SHOULD CONTACT THE UNDERSIGNED.

                                                        /s/ Jeff Carruth
                                                  JEFF CARRUTH




  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 10                                                1956091.DOCX[1]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 11 of
                                        43


  21-30071-hcm Notice will be electronically mailed to:

  Jeff Carruth on behalf of Debtor The Gateway Ventures, LLC
  jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

  Harrel L. Davis, III on behalf of Creditor Suresh Kumar
  hdavis@eplawyers.com, vrust@eplawyers.com;vpena@eplawyers.com

  James Michael Feuille on behalf of Creditor Ashish Nayyar
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Deepesh Shrestha
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Rahim Noorani
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Umesh Shrestha
  jfeu@scotthulse.com, tmar@scotthulse.com

  Ryan Little on behalf of Interested Party Union Gateway, LLC
  little@mgmsg.com, tsilva@mgmsg.com

  Aldo R Lopez on behalf of Plaintiff Westar Investors Group, LLC
  alopez@raylaw.com, cchumsae@rmjfirm.com

  Aldo R Lopez on behalf of Plaintiff Saleem Makani
  alopez@raylaw.com, cchumsae@rmjfirm.com

  Aldo R Lopez on behalf of Plaintiff Suhail Bawa
  alopez@raylaw.com, cchumsae@rmjfirm.com

  Clyde A. Pine, Jr. on behalf of Creditor HD Lending, LLC
  pine@mgmsg.com, clyde.pine@gmail.com

  Donald P. Stecker on behalf of Creditor City Of El Paso
  don.stecker@lgbs.com

  United States Trustee - EP12
  USTPRegion07.SN.ECF@usdoj.gov

  Eric Charles Wood on behalf of Creditor Westar Investors Group, LLC
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Saleem Makani
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Suhail Bawa
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com




  MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
  ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING, AND (III)
  RELATED RELIEF — Page 1                                                 1956091.DOCX[2]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 12 of
                                        43




  Page 1                                                               1956091.DOCX[3]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 13 of
                                        43




  Page 2                                                               1956091.DOCX[3]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 14 of
                                        43
                                                             EXHIBIT TGV003




                                                                EXHIBIT TGV003 - Page 1
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 15 of
                                        43



  Purchase Price at Closing and thereafter the entire Deposit shall be non-refundable
  except as otherwise expressly provided for elsewhere in this Contract.

          (c)      The balance of the Purchase Price shall be paid in cash and delivered at
  Closing.         Upon payment of the Purchase Price, Seller shall execute and deliver to
  Buyer its recordable and transferable Grant, Bargain and Sale Deed, conveying to Buyer
  or its nominee, good, record and marketable title to the Property in fee simple, free and
  clear of all liens, encumbrances, covenants, restrictions, easements, rights of way, claims,
  rights and other matters except for Permitted Exceptions (as defined in Section 6 below).

        3.     Seller's Representations and Warranties.           Seller makes the following
  representations and warranties to Buyer:

          (a)    Seller is a limited liability company validly existing and in good standing under
  the laws of the State of Texas, and the person executing this Contract on behalf of Seller
  is fully authorized to do so under the company agreements governing Seller and the
  operation of Seller's business and the joinder of no person or entity will be necessary to
  convey the Property fully and completely to Buyer at Closing.

          (b)    Seller is not a foreign person selling property as described in the Foreign
  Investment in Real Property Tax Act ("FIRPTA") and agrees to deliver an affidavit at Closing
  reflecting that Seller is not such a foreign person and provide Seller's tax identification
  number ("Tax Affidavit").

           (c)    Seller has no actual knowledge of litigation pending or threatened against
  Seller or the Property, and Seller has received no notices with regard to the Property or
  Seller’s sale of the Property, whether governmental or otherwise, including without
  limitation, condemnation proceedings, that would affect the Property or impair Seller's
  ability to perform its obligations under the Contract, and to complete the Closing thereunder.

        (d)    To Seller’s knowledge, there are no known material issues with regard to the
  Property which would affect, alter, deter and hinder a Buyer from buying this Property.

         (e) INTENTIONALLY DELETED

         (f)    The Property shall be conveyed to Buyer in "AS-IS" and "WHERE-IS"
  condition except as may be reflected in the Contract AND EXCEPT AS PROVIDED ABOVE
  SELLER EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OR GUARANTIES, OF
  ANY KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED, CONCERNING THE VALUE
  AND PROFITABILITY OF THE PROPERTY. Buyer acknowledges and agrees that it is
  relying upon its own due diligence and investigations and is not necessarily relying upon
  any representation, warranty or statement by Seller (except as expressly set forth in this
  Section 3) or its brokers or agents with regard to the condition of the Property; however,
  Seller and its brokers and agents in its dual agency capacity will disclose any material
  facts expressly, impliedly and constructively known to them that would affect Buyer’s
  decision to buy and or proceed with the purchase of this Property.


                                                 2

                                                                              EXHIBIT TGV003 - Page 2
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 16 of
                                        43



          (g)   Seller shall pay in full all costs for all labor and materials supplied to the
  Property in connection with its obligations under the Sellers Obligations, so that no
  mechanic’s or materialman’s liens may be filed against the Property arising out of work
  performed or labor and materials supplied by Seller or at the request of Seller. This
  provision and the obligations of Seller hereunder shall expressly survive Closing. Seller will
  indemnify, defend and hold harmless Buyer for any and all claims, demands, filings,
  attorney fees and costs related to any mechanic, labor and supply liens arising during and
  out of its ownership and development of the property as a HOTEL

        (h)          Except as disclosed herein: there are no attachments, executions,
  assignments for the benefit of creditors, or voluntary or involuntary proceedings in
  bankruptcy or under any other debtor relief laws contemplated or pending or threatened
  against Seller or the Property.

          (i)  Seller currently is a debtor and debtor in possession in a Chapter 11
  bankruptcy proceeding, In re TGV Ventures, LLC, pending in the United States
  Bankruptcy Court for the Western District of Texas, El Paso Division. Seller’s
  obligations under this Agreement and the conveyance of the Property are subject to
  final approval of same and of this Agreement by the bankruptcy court.


        (j)    To Seller's knowledge, the Property is not contaminated by any hazardous
  substance or material and is in compliance with all applicable environmental laws.

         (k)     At the Closing, Seller shall have good, record and marketable, indefeasible,
  fee simple title to the Property, free and clear of all defects, security interests, liens,
  encumbrances,       easements, covenants,        restrictions,    reservations,   conditions,
  encroachments, assessments for public improvements (general or special) or any
  other matters whatsoever, except for Permitted Exceptions in a Title Commitment, and
  there are no restrictive covenants or similar agreements, restrictions or instruments
  applicable to the Property that would prohibit or limit Buyer's intended use of the Property
  as a HOTEL

         (l)    INTENTIONALLY DELETED

  All representations and warranties made by Seller in this Contract are true and correct on
  the date made and shall be true and correct as of Closing and shall survive for a period of
  three (3) months following the Closing. At the Closing, Seller shall deliver to Buyer a
  certificate executed on behalf of each Seller reasonably acceptable to Buyer certifying that
  such representations and warranties are true and correct on and as of the Closing Date
  and that such representations and warranties shall survive the Closing for a period of three
  (3) months.

  If prior to the Close of Escrow, new events have occurred which were beyond the control
  of Seller and which render any previously true representation or warranty to be untrue,
  Seller shall (to the extent it has actual knowledge of such matters) immediately thereafter

                                                3

                                                                            EXHIBIT TGV003 - Page 3
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 17 of
                                        43



  disclose those matters by written notice to Buyer. Buyer shall have the right to either elect
  to proceed with the purchase or terminate the Contract. If Buyer elects to terminate, all
  deposits shall be returned to Buyer.

          4.     Seller's Documents. Within five (5) business days after the Effective Date,
  Seller shall deliver to Buyer: a copy of the current real estate taxes and assessments, any
  existing survey, environmental report, engineering reports, soil reports; property condition
  surveys, appraisals, Covenants, Conditions and Restrictions ("CC&Rs"), Reciprocal
  Easement Agreements             ("REAs"),    development       agreements, if any, owner's
  participation agreements, land use restrictions, and amendments thereto, if any, copies
  of any easements or agreements on ingress or egress that affect the Property, any
  information regarding Seller’s financial condition, building plans, utility plans, grading
  plans, flood plain map, land use applications, zone changes and approvals, any building
  and development approvals obtained to date and any other all reports, documents and
  due diligence information pertaining to the Property which would materially affect the
  Buyer’s decision to buy and or proceed with the purchase of the property, but only to the
  extent in Seller’s possession (the “Seller’s Documents”). Seller will cooperate with
  Buyer in providing any other related information or documentation as requested and is
  reasonably necessary to complete Buyer's review of the Property. Furthermore, Seller
  shall provide to Buyer updated copies or versions of any of the foregoing that are updated
  following the initial delivery to Buyer and prior to the Closing. If Seller has and or produces
  documents after the expiration of the Inspection Period that materially alter and differ from
  what was produced during the Due Diligence and Seller fails to cure the same before the
  Closing Date, then Buyer shall have the right to cancel the Contract without any recourse
  and liability and shall be returned its full Deposit. The delivery of a written notice from
  Seller to Buyer accompanied by a specific identification of such documents shall be
  deemed conclusive evidence of Seller’s delivery of such documents. Buyer shall return
  all Seller’s Documents to Seller if Buyer does not purchase the Property.

          5.     Sellers Obligations. Seller shall satisfy Seller’s obligations set forth below
  within ninety (90) days following Effective Date with the exception of item (e) below,
  water/sewer utilities to the Property. The Buyer’s Inspection Period shall be automatically
  extended day-for-day for each day of delay beyond one ninety (90) days following Effective
  date. This process shall continue until Buyer accepts delivery of Seller’s Obligations. If the
  Seller’s delivery obligations are not satisfied within 360 days following the original delivery
  date, then Buyer shall have the right, in its sole and absolute discretion, to terminate the
  Agreement. If terminated, Buyer shall have no liability and shall be returned its full Deposit

         a. Platted parcel and Survey
         b. Rough graded Property, pursuant to the agreed upon civil plans
         c. Access drives and curb cuts, pursuant to the agreed upon civil plans
         d. Legal access to the Property on a city approved Site Plan
         e. Legal access to the utilities within five (5) feet of the boundary of Property. Buyer
  and Seller agree that redacted shall be retained in escrow at closing to pay for Seller to
  deliver Water and Sanitary Sewer to the site by its contractor EMJ Corporation. Should the
  Seller Fail to have this work completed within 120 days post closing, Buyer may as remedy,

                                                4

                                                                             EXHIBIT TGV003 - Page 4
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 18 of
                                        43



  use these proceeds to have the work completed.



           6.     Title Insurance. Seller shall obtain from the Title Company an ALTA Title
  Commitment together with copies of all exception documents described therein
  (collectively, the “Title Commitment”) and deliver a copy of the same to Buyer as soon as
  possible and in no event later than five (5) business days following the Effective Date of
  this Contract. Buyer shall deliver to Seller its written objections to any matters shown or
  indicated in the Title Commitment or in any survey within five (5) business days of Buyer’s
  receipt of the Title Commitment. Items not objected to in a timely manner herein shall be
  deemed “Permitted Exceptions” (defined hereafter). Within three (3) days of Seller’s receipt
  of Buyer’s objections to any matters in the Title Commitment, Seller shall provide written
  notice to Buyer confirming that Seller has taken all actions as are necessary to (A) render
  the title to the Property marketable and in accordance with the foregoing requirements
  and (B) otherwise cure Buyer’s written objections to the Title Commitment, except any
  "Monetary Liens" (as hereinafter defined) which Seller shall pay at Closing and provide
  Buyer satisfactory evidence of payment and release. In the event Seller is unable or
  unwilling or fails to cure or remove such objections to Buyer's reasonable satisfaction
  (Seller’s failure to respond to Buyer’s title objections within the required time period being
  deemed as Seller’s failure to cure or Seller’s refusal to remove such objections), Buyer
  may, at its option, elect to terminate this Contract and receive a full refund of the Deposit
  with Buyer being released of all liabilities and obligations under this Contract, or waive its
  objections in writing and proceed to Closing. Effective as of the date and time of recording
  of the Deed, there shall be issued to Buyer by the Title Company, a standard ALTA Owner's
  Title Insurance Policy (the "Title Policy") in the amount of the Purchase Price vested in
  (or as designated by) Buyer. The Title Policy shall insure good and marketable fee simple
  title to the Property. The Title Policy shall contain as exceptions to title only those matters
  approved or waived by Buyer (the "Permitted Exceptions") and having such affirmative
  endorsements as Buyer may request. The costs and expenses of the standard Title
  Commitment and premium for ALTA Title Policy shall be paid by Seller. Buyer shall pay
  for any additional title costs, including, but not limited to, the cost of any endorsements
  and/or new survey.

  Notwithstanding the above, if the basis of Buyer's objection to Seller's title are any
  mortgages, security interests, liens, tax or assessment liens or obligations (other than those
  which are Permitted Exceptions or are created or incurred as a consequence of the acts
  or omissions of Buyer) (which matters are collectively hereinafter referred to as
  "Monetary Liens"), the provisions of Section 6 shall not apply and Seller shall obtain and
  deliver at the Closing all instruments as may be necessary to secure full discharge of all
  Monetary Liens and to release them of record, and shall cause the Title Company to issue
  the policy referred to in the Title Commitment without exception for any such Monetary
  Liens. Seller shall also pay all of its costs and expenses incurred in connection with
  obtaining the discharge and release of such Monetary Liens and the required title insurance
  policies and endorsements and the recording of instruments concerning the same. Buyer
  shall not be responsible for any fees, costs and expenses incurred by Seller herein. If Seller

                                                5

                                                                             EXHIBIT TGV003 - Page 5
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 19 of
                                        43



  so desires, all or a part of the net proceeds payable to Seller at the Closing may be applied
  to payment of such Monetary Liens at the Closing. In the event Seller fails to properly
  address the Monetary Liens to Buyer’s satisfaction herein, Buyer reserves all of its rights
  and remedies including, but not limited to, the right to terminate the Contract with the return
  of its Deposit.

  Regardless of anything to the contrary contained in this Contract, if following the objection
  procedure set forth above the Title Company issues any amendment to the Title
  Commitment disclosing any additional title matters or changes in the legal description or
  additional requirements of Buyer, Buyer shall be entitled to approve or object to any such
  matter by delivering written notice of such approval or objection to Seller on or before the
  date that is three (3) business days after the Title Company has delivered to Buyer the
  amendment to the Title Commitment, said notice to specify in reasonable detail any matter
  to which Buyer objects, and the parties shall follow the procedures set forth above with
  respect to Buyer title objections in connection with any such amendment to the Title
  Commitment, and, if necessary, the Closing Date shall be extended to the extent necessary
  to accommodate such procedures.

          7.    Due Diligence. Buyer shall have Sixty (60) days from the delivery of Sellers
  Obligations to perform and complete all inspections, investigations and due diligence and
  to determine whether to purchase the Property (the "Inspection Period"). In the event
  Buyer does not terminate this Contract in writing prior to expiration of the Inspection Period,
  and except as may be provided herein, Buyer shall be deemed to have waived all
  inspections and contingencies and the Deposit shall be deemed non-refundable, subject to
  Seller’s compliance with its obligations under this Contract. Buyer and Seller may mutually
  agree to extend Buyer’s Inspection Period for 30 days per extension.

         (a).   Buyer’s Performance. Buyer shall take affirmative steps in performing due
  diligence. (i) Buyer shall provide proof of franchise application and fees paid to the
  franchisor within thirty (30) days from delivery of Sellers Obligations, and (ii) Buyer shall
  provide Property site plan within Twenty one (21)days from delivery of Sellers Obligations.

         8.    Additional Conditions Precedent. Buyer's obligation to purchase the Property
  and pay the Purchase Price is expressly conditioned upon the following “Additional
  Conditions” being satisfied by Buyer in its sole and absolute discretion as of the Closing
  Date or otherwise waived by Buyer:

         (a)    Environmental assessment(s), including soil tests.    Any Phase II
  environmental assessment deemed necessary or desirable by Buyer may be performed by
  Buyer. Seller shall provide available environmental reports.

         (b)    INTENTIONALLY DELETED

          (c)     INTENTIONALLLY DELETED

         (d)    Buyer shall have approved (i) all matters shown on any Survey during the

                                                6

                                                                             EXHIBIT TGV003 - Page 6
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 20 of
                                        43



  Inspection Period; (ii) the condition of title to the Property with its permitted exceptions
  within the time limits set forth above and (iii) an ALTA Owner's title insurance policy to be
  delivered to Buyer.

          (f)   Title free and clear of all liens (except real property tax liens), mechanic liens,
  subject to the Permitted Exceptions, and that all labor and suppliers have been paid in full
  for the design and construction of the Property.

         (g)    INTENTIONALLY DELETED.

         (h)    INTENTIONALLY DELETED

         (i)    INTENTIONALLY DELETED

  If the Additional Conditions set forth herein are not satisfied, Buyer may terminate its
  obligations under this Contract and it shall be released of all further liability hereunder. If
  this Contract terminates as a result of the non-satisfaction of the conditions herein, the
  Deposit shall be returned to Buyer.

           9.      Closing. Subject to the terms and conditions herein, this Contract shall close
  at such time that is mutually agreeable by the parties, provided that closing shall occur on
  the later of: (i) fifteen (15) days after the expiration of the “Inspection Period” "Closing
  Date" or “Closing”). The Closing shall occur in escrow at the Title Company. Seller shall
  pay any deed and transfer tax, if any, or other similar tax due on the recording of Seller's
  deed and any recording fees due on the recording of Seller's deed. Seller shall pay
  recordation charges incurred in recording any documents necessary to remove any title
  objections or encumbrances. Seller and Buyer shall equally share all reasonable and
  customary escrow fees and closing costs each party shall be responsible for and shall pay
  for its own legal fees.

         At Closing:

         (a)    Seller shall deliver to Buyer the following:

                 (i)   A Special Warranty Deed (the “Deed”) in form acceptable to Buyer
  and Seller duly executed and acknowledged by Seller, conveying fee simple title to Buyer
  subject to matters of record, unpaid taxes and assessments not yet due and payable, and
  matters which would be disclosed by an accurate ALTA survey. Seller shall not be required
  to attach the Permitted Exceptions to the Deed nor warrant that the exceptions disclosed
  in the Title Commitment are the only matters of record.

                (ii)    Buyer and Seller executed Franchise License transfer or assignment
  to Buyer.

                (iii)   INTENTIOINALLY DELETED



                                                 7

                                                                              EXHIBIT TGV003 - Page 7
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 21 of
                                        43



                (iv)     INTENTIOINALLY DELETED

                (v)      The FIRPTA Tax Affidavit.

                (vi)     INTENTIONALLY DELETED

                 (vii) Bill of Sale and Assignment conveying, without warranty or recourse,
  Seller’s rights in any personal property, intangibles, permits, plans and specifications
  owned by Seller, free and clear of third party liens and interests.

                (viii)   INTENTIONALLY DELETED

                   (ix)   A standard and customary owner/seller affidavit and indemnity (with
         gap indemnity) in the form reasonably required by the Title Company and which will
         cause the Title Company to remove the so-called "standard exceptions" from the
         final title policy.

                (x)     such instruments or documents as are necessary, or reasonably
         required by the Title Company, to evidence the status and capacity of Seller and the
         authority of the person or persons who are executing the various documents on
         behalf of Seller in connection with the purchase and sale transaction contemplated
         hereby.

         (b)    Buyer shall deliver to Seller the following:

                (i)      The consideration required pursuant to Section 5 above.

         10.     Entry on Property. Subject to the rights of Tenant, Buyer, its agents,
  employees, and representatives, are hereby granted the right to immediately enter on all
  or any portion of the Property for the purpose of making any structural, mechanical,
  engineering, geological, ecological, environmental, soil, surveying, appraisal, or other
  inspections, tests, or work as Buyer, in its discretion, may deem necessary or appropriate,
  provided that any Phase II environmental test shall require Seller’s prior written approval.
  Buyer agrees to indemnify and hold Seller and the Tenant harmless for all liabilities,
  damages and claims arising out of injury to persons or property as a result of Buyer's
  inspection and such indemnification shall survive closing. Buyer shall not conduct or allow
  any physically intrusive testing, drilling, soil borings, etc. without Seller’s prior written
  consent. In the event Buyer requires any invasive testing, such testing shall not occur until
  a scope of work is provided to Seller and Seller gives approval to proceed in writing. It shall
  be at seller’s sole discretion whether such invasive testing will occur.

          11.    Prorations and Taxes. Rental income, real property taxes, installments of
  current year special assessments, and other operating income or expenses shall be
  prorated to the Closing, based upon actual days involved on the basis of a 365-day year.
  Seller shall be responsible for all taxes, installments of special assessments, and any other
  charges and shall receive all income for any period prior to the date of Closing. Provided,

                                                8

                                                                             EXHIBIT TGV003 - Page 8
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 22 of
                                        43



  any taxes or assessments to be paid by Tenant after the rent commencement date shall
  not be prorated. The parties agree to make a good faith and equitable allocation of all
  income and expenses and other charges addressed in the Contract and any other
  prorations at least three (3) days prior to Closing, and such allocation shall be reflected on
  the closing statement to be agreed upon and signed by the parties at Closing.

          12.   Notices. All notices, deliveries or other communications required or permitted
  to be given hereunder shall be in writing and shall be (a) hand delivered, (b) mailed by
  registered or certified mail, postage prepaid, (c) sent by overnight delivery service, or (d)
  sent via email to the email addresses set forth below, as long as such electronic
  transmission is confirmed as received by the intended recipient, and is followed the next
  business day by another permissible means of notice hereunder or confirmed by e-mail to
  the address set forth below. Notice shall be deemed given when deposited by registered
  or certified mail or when received via hand delivery or overnight delivery service, or upon
  confirmation of successful transmittal by facsimile.

         To Buyer:            Deepesh Kholwadwala
                              Sun Capital Hotels
                              8901 Adams St. NE STE A
                              Albuquerque, NM 87113
                              deepesh@suncapitalhotels.com
                              505-508-0137 Office Phone


         To Seller:           The Gateway Ventures, LLC.
                              Care of PDG Prestige, Inc
                              780 N Resler Suite B
                              El Paso, Texas 79912
                              Phone: 915-243-0720
                              Fax 915-243-0719
                              Email: mdixson@pdgnm.com
                              Email property@pdgnm.com


  With a Copy to:             WKPZ
                              Care or Jeff Carruth
                              24 Greenway Plz Ste 2050
                              Houston, TX 77046
                              (713) 961-9045
                              jcarruth@wkpz.com



         13.    Assignment. Buyer may assign this Contract to a third party entity of which
  Buyer or its principals are principal owners without the prior written consent of Seller, but
  shall not be permitted to assign the Contract in any other circumstances without Seller’s

                                                9

                                                                            EXHIBIT TGV003 - Page 9
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 23 of
                                        43



  prior written consent. Buyer shall cause a copy of such assignment and assumption to be
  delivered to Seller prior to the Closing Date. No assignment shall relieve the assigning
  party of liability under this Contract.

         14.    INTENTIONALLY DELETED


          15.     Risk of Loss. All risk of loss with regard to the improvements on the Property
  shall be borne by Seller until final completion of Seller’s work on the Property as described
  in the Contract and Closing. Seller shall obtain adequate insurance to reasonably protect
  Seller in this regard, and shall provide proof of such insurance to Buyer upon request. Seller
  agrees to give Buyer prompt notice of any fire or other casualty affecting the Property or of
  any actual or threatened taking or condemnation of all or any portion of the Property until
  such time. If prior to final completion and Closing there shall occur any such damage, or
  actual or threatened taking or condemnation, then in any such event Buyer may at its option
  terminate this Contract by notice to Seller within twenty (20) days after Buyer has received
  the notice referred to above or at the Closing, whichever is earlier, and the Deposit shall be
  returned to Buyer. If Buyer does not so elect to terminate this Contract, then the Closing
  shall take place as provided herein without abatement of the Purchase Price, and there
  shall be assigned to Buyer at the Closing all of Seller's interest in and to all insurance
  proceeds or condemnation award, or if such damage takes place following Closing, then
  Seller shall assign to Buyer following Closing all of Seller's interest in and to all insurance
  proceeds. This provision and the obligations of Seller hereunder shall expressly survive
  Closing.

         16.     Default and Remedies. If Seller defaults hereunder, Buyer may: (a) terminate
  this Contract by written notice delivered to Seller at or prior to the Closing, whereupon the
  Deposit shall be immediately returned to Buyer and Seller shall reimburse Buyer for its
  reasonable out of pocket expenses incurred in connection with negotiating this Contract
  and conducting its investigations of the Property (provided that such expense
  reimbursement shall in no event exceed redacted ), and the parties shall thereafter have
  no obligations under this Agreement or additional liability to one another; or (b) pursue an
  action for specific performance against Seller. Notwithstanding the foregoing, if specific
  performance is not available to Buyer as the result of the wrongful sale or transfer of the
  Property by Seller to another person or entity, or if Seller’s default is due to Seller’s willful
  breach of this Contract and its obligations hereunder, Buyer shall have the right to seek
  actual damages from Seller. The foregoing remedies are Buyer’s sole and exclusive
  remedies. If Buyer defaults hereunder, Seller, as Seller's sole and exclusive remedy for
  such default, shall be entitled to terminate this Contract by notice to Buyer and retain
  Buyer's Deposit, it being agreed between Buyer and Seller that such sum shall be liquidated
  damages for a default of Buyer hereunder because of the difficulty, inconvenience, and the
  uncertainty of ascertaining actual damages for such default. If either Buyer or Seller obtains
  a judgment against the other party in connection with the enforcement of this Contract,
  reasonable attorney's fees incurred by the prevailing party, as fixed by the court, shall be
  included in such judgment and paid by the non-prevailing party.



                                                10

                                                                              EXHIBIT TGV003 - Page 10
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 24 of
                                        43



          17.    Exchange. Each party hereby consents to the other party including this
  transaction as part of a tax deferred exchange under Section 1031 of the Internal
  Revenue Code and agrees to reasonably cooperate with the other party, at no cost to the
  cooperating party, including the execution of any standard notices and consent forms
  required or permitted by law. The parties acknowledge and agree that assigning its rights
  to a third party intermediary for purposes of effecting the exchange shall not release such
  party of its obligations hereunder.

          18.    Miscellaneous.     This Contract shall be construed and governed in
  accordance with the laws of the State of Texas Any dispute arising out of this Contract shall
  have its venue and jurisdiction in the state court of the county in which the Property is
  located. All the parties to this Contract have participated fully in the negotiation and
  preparation hereof; and accordingly, this Contract shall not be more strictly construed
  against any one of the parties hereto. In the event any term or provision of this Contract is
  determined by an appropriate judicial authority to be illegal or otherwise invalid, such
  provision shall be construed as such authority determines, and the remainder of this
  Contract shall be construed to be in full force and effect. In construing this Contract, the
  singular shall be held to include the plural, the plural shall be held to include the singular,
  the use of any gender shall be held to include every other and all genders, and captions
  and paragraph headings shall be disregarded. All exhibits attached hereto are incorporated
  in, and made a part of, this Contract. This Contract constitutes the entire understanding
  and agreement between the parties, and there are no understandings, agreements,
  representations or warranties except as specifically set forth herein. This Contract may not
  be changed, altered or modified except by an instrument in writing signed by the party
  against whom enforcement such change would be sought. This Contract shall be binding
  upon the parties hereto and their respective successors and assigns. Time is of the
  essence of this Contract. All obligations hereunder which by their nature or by any provision
  of this Contract involve performance after the Closing Date, shall survive the Closing and
  delivery of the Deed. This Contract may be executed in any number of counterparts, each
  of which such counterparts shall be an original and when taken together shall act as one
  complete whole instrument and document for all purposes herein. Faxed, emailed or
  photocopied signatures on this Contract shall be deemed originals for all purposes. If the
  date for performance of any obligation hereunder or the last day of any time period
  provided for herein shall fall on a Saturday, Sunday or legal holiday, then said date for
  performance or time period shall expire on the first day thereafter which is not a Saturday,
  Sunday or legal holiday. Except as may otherwise be set forth herein, any performance
  provided for herein shall be timely made and completed if made and completed no later
  than 5:00 P.M. (PST) on the day for performance.

         19.    Buyer’s Notice. Buyer is not (i) acting, directly or indirectly for, or on behalf
  of, any person, group, entity or nation named by any Executive Order (including the
  September 24, 2001, Executive Order Blocking Property and Prohibiting Transactions
  With Persons Who Commit, Threaten to Commit, or Support Terrorism) or the United
  States Treasury Department as a terrorist, “Specially Designated National and Blocked
  Person,” or other banned or blocked person, entity, or nation pursuant to any Law that is
  enforced or administered by the Office of Foreign Assets Control, and is not engaging in

                                                11

                                                                            EXHIBIT TGV003 - Page 11
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 25 of
                                        43



  this Transaction, directly or indirectly, on behalf of, or instigating or facilitating this
  Transaction, directly or indirectly, on behalf of, any such person, group, entity or nation,
  nor (ii) engaged in any dealings or transactions, directly or indirectly, in contravention of
  any United States, international or other applicable money laundering regulations or
  conventions, including, without limitation, the United States Bank Secrecy Act, the United
  States Money Laundering Control Act of 1986, the United States International Money
  Laundering Abatement and Anti-Terrorist Financing Act of 2001, Trading with the Enemy
  Act (50 U.S.C. § 1 et seq., as amended), or any foreign asset control regulations of the
  United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
  enabling legislation or executive order relating thereto.


  IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS CONTRACT ON THE
  DATE SHOWN BELOW.      THIS CONTRACT MAY BE SIGNED IN MULTIPLE
  COUNTERPART ORIGINALS.

                      [SIGNATURES APPEAR ON FOLLOWING PAGE]




                                               12

                                                                          EXHIBIT TGV003 - Page 12
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 26 of
                                        43



        SELLER:

        THE GATEWAY VENTURES, LLC.
        a Texas limited liability company
        care of PDG Prestige, Inc.


        By:______________________________

        Name: Michael Dixson

        Title: President

        Date: ___________________
              April 8th           ___, 2021



        BUYER:

        Sun Capital Hotels, a New Mexico LLC


        By _______________________________

        Name: Deepesh Kholwadwala________

        Title:___ President/CEO      _______

                  04/08/2021
        Date: ____________________          , 2021




                                            13

                                                               EXHIBIT TGV003 - Page 13
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 27 of
                                        43



                                    EXHIBIT A

                               LEGAL DESCRIPTION




                                        14

                                                               EXHIBIT TGV003 - Page 14
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 28 of
                                        43




                                        15

                                                               EXHIBIT TGV003 - Page 15
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 29 of
                                        43




                                        16

                                                               EXHIBIT TGV003 - Page 16
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 30 of
                                        43
                                 EXHIBIT TGV004




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

    IN RE:                                        §
                                                  §              CASE NO 21-30071
    THE GATEWAY VENTURES, LLC,                    §
                                                  §
                                                  §
             Debtor.                              §

         ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE
         OF LOT 9 FREE AND CLEAR OF ALL LIENS, CLAIMS,
         ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN
         EXPENSES AT CLOSING, AND (III) RELATED RELIEF (RE: DOCKET
         NO. 49)


          On this date came on for consideration the Motion for Order Authorizing (I) Sale of Lot 9
  Free and Clear of All Liens, Claims, Encumbrances, and Interests, (II) Payment of Certain
  Expenses at Closing, and (III) Related Relief (Docket No. 49) (the “363 Motion”) filed herein on
  May 4, 2021, by The Gateway Ventures, LLC, debtor and debtor-in-possession (“TGV” or the
  “Debtor”). Having reviewed the 363 Motion at the hearing with regard to: (i) the Assets to be
  purchased by Sun Capital LLC, a New Mexico limited liability company (“Sun Capital” or the
  “Purchaser”) and the Assets to be purchased by Sun Capital under the Sale Motion, the
  “Assets”) as delineated within that certain Purchase and Sale Agreement between the Debtor, as
  sellers, and Sun Capital, as Buyer, dated as of May 4, 2021April 9, 2021 (the “Sun Capital
  PSA,” which was filed under seal and which has been reviewed by the Court, the Sun Capital
  PSA collectively with any other documents incident to the Sun Capital PSA, the “Sun Capital

   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 1                                             1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 31 of
                                        43
                                 EXHIBIT TGV004

  Transaction Documents”); and after due deliberation and consideration of the objections filed
  against the 363 Motion which relate to Sun Capital’s purchase of the Lot 9 as set forth in the
  Purchase and Sale Agreement attached to the 363 Motion and all rights and remedies provided
  therein (collectively, the “Subject Assets”), the Bankruptcy Court has determined that no further
  notice is necessary, and that cause exists to grant the sale of the Assets by TGV to Sun Capital
  (collectively, the “Sun Capital Sale”).

  THE COURT HEREBY FINDS AND DETERMINES THAT:

  Jurisdiction, Final Order, and Statutory Predicates

         A.     This Court has jurisdiction to hear and determine the 363 Motion pursuant to 28
                U.S.C. §§ 157(b)(I) and 1334(a). This is a core proceeding pursuant to 28 U.S.C.
                § 157(b)(2)(A), (N) and (0). Venue is proper in this District and in the Court
                pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.     The predicates for the relief requested in the 363 Motion are Sections 105(a) and
                363 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (the “Code”)
                and Rules 2002(a)(2), 6004, 6006, 9007, and 9014 of the Federal Rules of
                Bankruptcy Procedure (the “Rules” or the “Bankruptcy Rules”).

         C.     The findings and conclusions set forth herein constitute the Court's findings of
                fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable
                to this proceeding pursuant to Bankruptcy Rule 9014. All findings of fact and
                conclusions of law announced by the Court at the Sale Hearing in relation to the
                363 Motion are hereby incorporated herein to the extent not inconsistent herewith.
                To the extent that any of the following findings of fact constitute conclusions of
                law, they are adopted as such. To the extent any of the following conclusions of
                law constitute findings of fact, they are adopted as such.

         D.     This Sale Order constitutes a final order within the meaning of 28 U.S.C. §
                158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any
                extent necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules
                of Civil Procedure, as made applicable by Bankruptcy Rule 7054, the Court
                expressly finds that there is no just reason for delay in the implementation of this
                Sale Order and waives any stay and expressly directs entry of judgment as set
                forth herein.

  Notice of the Sale, Auction, and Cure Relating to Designated Leases, and Resolution of
  Objections

         E.     Actual written notice of the 363 Motion and the Sale Hearing, and a reasonable
                opportunity to object or be heard, has been afforded to all known interested
                entities and parties in accordance with Code §§ 363 and 365 and Bankruptcy
                Rules 2002, 6004, 6006, 9007, and 9008 (the “Notice Parties”). The notices
                described herein were good, sufficient, and appropriate under the circumstances,
                and no other or further notice of the 363 Motion and the Sale Hearing.

   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 2                                             1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 32 of
                                        43
                                 EXHIBIT TGV004

         F.     The disclosures made by the Debtor concerning the 363 Motion, the Sun Capital
                Transaction Documents (described below), and the Sale Hearing were good,
                complete, and adequate.

         G.     A reasonable opportunity to object and be heard with respect to the Sale Hearing
                and the 363 Motion and the relief requested therein, has been afforded to all
                interested persons and entities.

  Good Faith of Purchaser

         H.     The transaction and accompanying documents, including the Sun Capital
                Transaction Documents, were negotiated, proposed, and entered into by the
                Debtor and Sun Capital without collusion, in good faith, and from arms'-length
                bargaining positions.

         I.     Neither the Debtor nor Sun Capital have engaged in any conduct that would cause
                or permit the Sun Capital Transaction Documents to be avoided under Code
                § 363(n). Sun Capital has not acted in a collusive manner with any person, and
                the offer to purchase by Sun Capital was not controlled by any agreement among
                any set of bidders.

         J.     Sun Capital is purchasing Lot 9 in good faith and is a good faith buyer within the
                meaning of Code § 363(m). Sun Capital has proceeded in good faith in all
                respects in connection with the Sun Capital Sale. Sun Capital is therefore entitled
                to all of the protections afforded under Code § 363(m).

  No Fraudulent Transfer or Merger

         K.     The consideration provided by Sun Capital: (i) is fair and reasonable, (ii) is the
                highest or best offer for the Subject Assets, and (iii) constitutes reasonably
                equivalent value (as those terms are defined in each of the Uniform Fraudulent
                Transfer Act, Uniform Fraudulent Conveyance Act, and Code § 548) and fair
                consideration under the Code and under the laws of the United States, any state,
                territory, possession, or the District of Columbia. No other person or entity or
                group of entities has offered to purchase Lot 9 for greater overall value to the
                estate of the Debtor than Sun Capital. Approval of the 363 Motion and the
                consummation of the transactions contemplated thereby are in the best interests of
                the Debtor, the estate(s), creditors, and other parties in interest.

         L.     Sun Capital is not a mere continuation of the Debtor or their estates and there is
                no continuity of enterprise between Sun Capital and the Debtor. Sun Capital is
                not holding itself out to the public as a continuation of the Debtor. Sun Capital is
                not a successor to the Debtor or their estates and the sale of Lot 9 does not amount
                to a consolidation, merger, or de facto merger of Sun Capital and the Debtor.




   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 3                                             1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 33 of
                                        43
                                 EXHIBIT TGV004

  Validity of Transfer

         M.     The Debtor has, to the extent necessary or applicable, (i) full corporate power and
                authority to execute and deliver the Sun Capital Transaction Documents and all
                other documents contemplated thereby, (ii) all corporate authority necessary to
                consummate the transactions contemplated by the Sun Capital Transaction
                Documents, and (iii) taken all corporate or limited liability company action
                necessary to authorize and approve the Sun Capital Transaction Documents and
                the consummation of the transactions contemplated thereby. The Sun Capital
                Sale has been duly and validly authorized by all necessary corporate action. No
                consents or approvals, other than those expressly provided for in the Sun Capital
                Transaction Documents or this Sale Order, are required for the Debtor to
                consummate the sale of the Subject Assets, the Sun Capital Transaction
                Documents, or the transactions contemplated thereby.

         N.     The Sun Capital Transaction Documents were not entered into for the purpose of
                hindering, delaying, or defrauding creditors as such terms are provided for under
                the Code or under the laws of the United States, any state, territory, possession or
                the District of Columbia. Neither the Debtor nor Sun Capital is entering into the
                transactions contemplated by the Sun Capital Transaction Documents fraudulently
                for the purpose of statutory and common law fraudulent conveyance and
                fraudulent transfer claims.

         O.     The Debtor is the sole and lawful owner of the Subject Assets. Subject to Code
                § 363(1), the Sun Capital Sale will be, as of the closing of the contemplated
                transaction between the Debtor and Sun Capital (the “Sun Capital Closing”), a
                legal, valid, and effective transfer of the Subject Assets, which transfer vests or
                will vest Sun Capital with all right, title, and interest of the Debtor to the Subject
                Assets free and clear of (i) all liens and encumbrances relating to, accruing, or
                arising any time prior to the Closing (collectively, the “Subject Liens”) and (ii)
                all debts arising under, relating to, or in connection with any act of the Debtor or
                claims (as that term is defined in Code § 101(5)), liabilities, obligations, demands,
                guaranties, options in favor of third parties, rights, contractual commitments,
                restrictions, interests and the terms and provisions thereof, and matters of any
                kind and nature, whether arising prior to or subsequent to the commencement of
                these cases, and whether imposed by agreement, understanding, law, equity or
                otherwise (including, without limitation, rights with respect to the Subject Claims
                (as defined below) and Subject Liens: (a) that purport to give to any party a right
                of setoff or recoupment against, or a right or option to effect any forfeiture,
                modification, profit sharing interest, right of first refusal, purchase or repurchase
                right or option, or termination of, any of the Debtor' or Sun Capital’s interests in
                the Subject Assets, or any similar rights, or (b) in respect of taxes, restrictions,
                preferential purchase rights, rights of first refusal, consent rights or requirements,
                charges of interests of any kind or nature, if any, including, without limitation,
                any restriction of use, voting, transfer, receipt of income or other exercise of any
                attributes of ownership) (collectively, as defined in this clause (ii), the “Subject

   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 4                                             1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 34 of
                                        43
                                 EXHIBIT TGV004

                Claims”), relating to, accruing or arising any time prior to the Sun Capital
                Closing, in each case (i.e., under both (i) and (ii) of the preceding), with the
                exception of Permitted Encumbrances (the “Permitted Encumbrances”) that are
                expressly assumed by Sun Capital under the Sun Capital Transaction Documents.

  Section 363 is Satisfied

         P.     The conditions of Code § 363(f) have been satisfied in full; therefore, the Debtor
                may sell Lot 9 free and clear of any interest in the property other than the
                Permitted Encumbrances as may be set forth in the Sun Capital Transaction
                Documents.

         Q.     Sun Capital would not have entered into the Sun Capital Transaction Documents
                and would not consummate the transactions contemplated thereby if the sale of
                Lot 9 to Sun Capital by Sun Capital were not free and clear of all Liens and
                Claims, other than Permitted Encumbrances as may be set forth in the Sun Capital
                Transaction Documents, or if Sun Capital would, or in the future could, be liable
                for any of such Subject Liens and Subject Claims (other than Permitted
                Encumbrances and the Sun Capital Assumed Liabilities).

         R.     The Debtor may sell the Subject Assets free and clear of all Subject Liens and
                Subject Claims against the Debtor and/or the estate(s) (except the Permitted
                Encumbrances as may be set forth in the Sun Capital Transaction Documents)
                because, in each case, one or more of the standards set forth in Code § 363(f)(l)-
                (5) has been satisfied, to the extent applicable to the Subject Assets. Those
                holders of Subject Liens or Subject Claims against the Debtor, the estate(s), or
                any of the Subject Assets which did not object or who withdrew their objections
                to the sale of the Subject Assets or the 363 Motion are deemed to have consented
                to the sale of the Subject Assets pursuant to Code § 363(f)(2) of the Bankruptcy
                Code. All other holders of Subject Liens or Subject Claims (except to the extent
                that such Subject Liens or Subject Claims or Permitted Encumbrances under the
                Sun Capital Transaction Documents) are adequately protected by having their
                Subject Liens or Subject Claims, if any, in each instance against the Debtor, the
                estate(s), or any of the Subject Assets, attach to the cash proceeds of the Sun
                Capital Sale ultimately attributable to Lot 9 in which such creditor alleges an Sun
                Capital Lien or Sun Capital Claim, in the same order of priority, and with the
                same validity, force, and effect, that such Subject Liens or Subject Claims had
                prior to the sale of the Subject Assets, subject to any claims and defenses the
                Debtor and their estates may possess with respect thereto.

         S.     Furthermore, any Subject Liens perfected against Lot 9 shall remain in place with
                respect to the remainder of the Development.

  Compelling Circumstances for an Immediate Sale.

         T.     Good and sufficient reasons for approval of the Sun Capital Transaction
                Documents and the Sun Capital Sale have been articulated. The relief requested

   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 5                                             1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 35 of
                                        43
                                 EXHIBIT TGV004

                in the 363 Motion is in the best interests of the Debtor, the estate(s), creditors, and
                other parties in interest. The Debtor has demonstrated both (i) good, sufficient,
                and sound business purposes and justifications for approving the Sun Capital
                Transaction Documents and (ii) compelling circumstances for the Sun Capital
                Sale outside the ordinary course of business, pursuant to Code § 363(b) before,
                and outside of, a Chapter 11 plan, in that, among other things, the immediate
                consummation of the sale of the Subject Assets to Sun Capital is necessary and
                appropriate to maximize the value of the estate(s) and the sale of the Subject
                Assets will provide the means for the Debtor to maximize distributions to
                creditors.

         U.     Given all of the circumstances of these Chapter 11 cases and the adequacy and
                fair value of the Sun Capital Consideration under the Sun Capital Transaction
                Documents, the Sun Capital Sale constitutes a reasonable and sound exercise of
                the Debtor' business judgment and should be approved.

         V.     The sale of the Subject Assets does not constitute a sub rosa Chapter 11 plan for
                which approval has been sought without the protections that a disclosure
                statement would afford. The sale of the Subject Assets neither impermissibly
                restructures the rights of the Debtor' creditors nor impermissibly dictates the terms
                of a liquidating Chapter 11 plan for the Debtor.

         W.     The consummation of the Sun Capital Sale is legal, valid, and properly authorized
                under all applicable provisions of the Code, including, without limitation, Code
                §§ 363(b), 363(t), 363(m), and 365, and all of the applicable requirements of such
                sections have been complied with in respect of the transaction.

         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

  General Provisions

         1.     The relief requested in the 363 Motion and the transactions contemplated thereby
                and by the Sun Capital Transaction Documents are approved as set forth in this
                Sale Order and on the record of the Sale Hearing, which is incorporated herein as
                if set forth fully in this Sale Order, and the Sun Capital Sale contemplated thereby
                is approved.

         2.     All objections to the 363 Motion or the relief requested therein that have not been
                withdrawn, waived, or settled by announcement to the Court during the Sale
                Hearing or by stipulation filed with the Court, including any and all reservations
                of rights included in such objections or otherwise, are hereby denied and
                overruled on the merits with prejudice, and those parties who did not object or
                withdrew their objections to the 363 Motion are deemed to have consented to the
                Sale pursuant to Code § 363(f)(2).




   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 6                                             1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 36 of
                                        43
                                 EXHIBIT TGV004

  Approval of the Sun Capital Transaction Documents

         3.     The Sun Capital Transaction Documents and all other ancillary documents, and
                all of the terms and conditions thereof, are hereby approved. The Debtor is
                authorized to make non-material modifications to the Sun Capital Transaction
                Documents prior to the Sun Capital Closing.

         4.     Pursuant to Code §§ 363(b) and (f), the Debtor is authorized, empowered, and
                directed to use the reasonable best efforts of the Debtor to take any and all actions
                necessary or appropriate to (a) consummate the sale of the Subject Assets
                pursuant to and in accordance with the terms and conditions of the Sun Capital
                Transaction Documents, (b) close the Sun Capital Sale as contemplated in the Sun
                Capital Transaction Documents and this Sale Order, and (c) execute and deliver,
                perform under, consummate, implement, and fully close the transactions
                contemplated by the Sun Capital Transaction Documents together with all
                additional instruments and documents that may be reasonably necessary or
                desirable to implement the Sun Capital Transaction Documents and the Sun
                Capital Sale. Sun Capital shall not be required to seek or obtain relief from the
                automatic stay under Code § 362 to enforce any of its remedies under the Sun
                Capital Transaction Documents or any other document related to the Sun Capital
                Sale. The automatic stay imposed by Code § 362 is modified solely to the extent
                necessary to implement the preceding sentence and the other provisions of this
                Sale Order.

         5.     This Sale Order shall be binding in all respects upon the Debtor, the estate of the
                Debtor, all creditors of, and holders of equity interests in, any Debtor, any holders
                of Subject Liens, Subject Claims, or other interests (whether known or unknown)
                in, against or on all or any portion of the Subject Assets, Sun Capital and all
                successors and assigns of Sun Capital, the Subject Assets, and any trustees, if any,
                subsequently appointed in this Chapter 11 case or upon a conversion of this case
                to Chapter 7 under the Code. This Sale Order and the Sun Capital Transaction
                Documents shall inure to the benefit of the Debtor, the estate(s) and creditors, Sun
                Capital, and the respective successors and assigns of each of the foregoing.

         6.     From and after the Sun Capital Closing, Sun Capital shall indemnify, defend, and
                save the Debtor and their respective officers, directors, employees, agents, and
                representatives forever harmless from and against, any and all losses, damages, or
                other liabilities with respect to the Subject Assets, the Sun Capital Assumed
                Liabilities under the Sun Capital Transaction Documents, and/or the Sun Capital
                Leases (including payment of all 2021 annual ad valorem taxes accruing as of
                January 1, 2021).

  Transfer of the Subject Assets

         7.     Pursuant to Code §§ 105(a), 363(b), and 363(f), the Debtor is authorized and
                directed to use reasonable best efforts to effectuate the transfer of the Subject
                Assets to Sun Capital upon the Sun Capital Closing and such transfer shall

   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 7                                             1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 37 of
                                        43
                                 EXHIBIT TGV004

                constitute a legal, valid, binding, and effective transfer of the Subject Assets and
                shall vest Sun Capital with title to the Subject Assets.

         8.     Upon Closing of the Sale, the transfer of the Subject Assets shall be free and clear
                of all Subject Liens, Subject Claims, and other interests of any kind or nature
                whatsoever, including but not limited to, (a) successor or successor-in-interest
                liability in respect of such Subject Liens, Subject Claims, or other interests and
                (b) Subject Claims in respect of the Excluded Liabilities, with all such Subject
                Liens, Subject Claims, or other interests to attach to the cash proceeds ultimately
                attributable to the property against or in which such Subject Liens, Subject
                Claims, or other interests are asserted, subject to the terms thereof, with the same
                validity, force, and effect, and in the same order of priority, that such Subject
                Liens, Subject Claims, or other interests now have against the Subject Assets,
                subject to any rights, claims, and defenses the Debtor or their estates, as
                applicable, may possess with respect thereto. Upon the Sun Capital Closing, Sun
                Capital shall take title to and possession of the Subject Assets subject only to the
                Permitted Encumbrances contained within the Sun Capital Transaction
                Documents; provided that the Sun Capital Closing shall not occur and no such
                transfers shall be made unless, prior to the Sun Capital Closing, Sun Capital
                provides the full purchase price contemplated by the Sun Capital Transaction
                Documents to the Debtor in good and immediately available funds.

         9.     The Debtor is hereby authorized and directed to use reasonable best efforts to take
                any and all actions necessary to consummate the Sun Capital Transaction
                Documents, including any actions that otherwise would require further approval
                by shareholders, members, or its board of directors, as the case may be, without
                the need of obtaining such approvals.

         10.    The transfer of the Subject Assets to Sun Capital does not require any consents
                other than as specifically provided for in the Sun Capital Transaction Documents,
                which consents shall be deemed given. Upon the receipt by the Debtor of the
                Cash Consideration required under the Sun Capital Transaction Documents, and
                the Closing of the Sale, this Sale Order shall be construed and shall constitute for
                any and all purposes a full and complete general assignment, conveyance, and
                transfer of the Debtor’s interests in the Subject Assets. Each and every federal,
                state, and local governmental agency or department is hereby directed to accept
                any and all documents and instruments necessary and appropriate to consummate
                the transactions contemplated by the Sun Capital Transaction Documents.

         11.    A certified copy of this Sale Order may be filed with the appropriate clerk and/or
                recorded with the recorder of any state, county, or local authority, and shall act to
                (i) cancel or evidence satisfaction of any of the Subject Liens, Subject Claims,
                and other encumbrances of record except those assumed as or Permitted
                Encumbrances (as evidenced within the Sun Capital Transaction Documents) and
                (ii) evidence the Permitted Encumbrances (as evidenced within the Sun Capital
                Transaction Documents). For the avoidance of doubt, filing this Sale Order shall


   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 8                                             1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 38 of
                                        43
                                 EXHIBIT TGV004

                not act to cancel any Permitted Encumbrances within the Sun Capital Transaction
                Documents.

         12.    If any person or entity that has filed statements or other documents or agreements
                evidencing Subject Claims or Subject Liens on, or interests in, all or any portion
                of the Subject Assets (other than statements or documents with respect to
                Permitted Encumbrances contained within the Sun Capital Transaction
                Documents) shall not have delivered to the Debtor prior to the Sun Capital
                Closing, in proper form for filing and executed by the appropriate parties,
                termination statements, instruments of satisfaction, releases of liens and
                easements, and any other documents necessary for the purpose of documenting
                the release of all Subject Claims, Subject Liens, or interests which the person or
                entity has or may assert with respect to all or any portion of the Subject Assets,
                the Debtor is hereby authorized and directed, and Sun Capital is hereby
                authorized, on behalf of the Debtor and the creditors of the Debtor, to execute and
                file such statements, instruments, releases, and other documents on behalf of such
                person or entity with respect to the Subject Assets; provided that the provisions of
                this Sale Order authorizing the transfer of the Subject Assets free and clear of all
                Subject Liens, Subject Claims, and Interests (except only Permitted
                Encumbrances under the Sun Capital Transaction Documents) shall be self-
                executing, and the Debtor, Sun Capital, and creditors shall not be required to
                execute or file releases, termination statements, assignments, consents, or other
                instruments in order for the provisions of this Sale Order to be effectuated,
                consummated, and/or implemented.

         13.    This Sale Order is and shall be binding upon and govern the acts of all persons
                and entities, including, without limitation, all filing agents, filing officers, title
                agents, title companies, recorders of mortgages, recorders of deeds, registrars of
                deeds, administrative agencies, governmental departments, secretaries of state,
                federal, state, and local officials, and all other persons and entities who may be
                required by operation of law, the duties of their office, or contract, to accept, file,
                register, or otherwise record or release any documents or instruments, or who may
                be required to report or insure any title or state of title in or to any lease; and each
                of the foregoing persons and entities is hereby directed to accept for filing any and
                all of the documents and instruments necessary and appropriate to consummate
                the transactions contemplated by the Sun Capital Transaction Documents.

         14.    Subject to the terms, conditions, and provisions of this Sale Order, all persons and
                entities are hereby forever prohibited and enjoined from taking any action that
                would adversely affect or interfere with the ability of the Debtor to sell and
                transfer the Subject Assets to Sun Capital in accordance with the terms of the Sun
                Capital Transaction Documents and this Sale Order.

         15.    Nothing in this Sale Order or the Sun Capital Transaction Documents modifies or
                waives the applicability of Code §525(a).



   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 9                                             1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 39 of
                                        43
                                 EXHIBIT TGV004

         16.    Nothing in this Sale Order or the Sun Capital Transaction Documents releases,
                nullifies, precludes, or enjoins the enforcement of any police power by, or any
                regulatory liability to, any governmental unit under any applicable environmental
                law or regulation.

  Limitation of Liabilities After Closing

         17.    Except for the obligations necessary to close the Sale under the Sun Capital
                Transaction Documents, and the Permitted Encumbrances and under the Sun
                Capital Transaction Documents, or as otherwise expressly provided for in this
                Sale Order or the Sun Capital Transaction Documents, Sun Capital shall not have
                any liability or other obligation of the Debtor and/or the estate arising under or
                related to any of the Subject Assets.

  Additional Provisions.

         18.    Except with respect to Permitted Encumbrances or as otherwise permitted by the
                Sun Capital Transaction Documents or this Sale Order, all persons and entities,
                including, but not limited to, all debt security holders, equity security holders,
                governmental, tax and regulatory authorities, lenders, trade creditors, litigation
                claimants, and other creditors holding Subject Liens, Subject Claims, or other
                interests of any kind or nature whatsoever against or in all or any portion of the
                Subject Assets (whether legal or equitable, secured or unsecured, matured or
                unmatured, contingent or non-contingent, liquidated or unliquidated, senior or
                subordinate), arising under or out of, in connection with, or in any way relating to
                the Debtor, the Subject Assets, and/or the operation of the business of Debtor with
                respect to the transfer of the Subject Assets to Sun Capital, hereby are forever
                barred, estopped and permanently enjoined from asserting against Sun Capital,
                any of the foregoing's affiliates, successors, or assigns, their property or the
                Subject Assets, Subject Liens, Subject Claims, and/or interests in and to the
                Subject Assets of such persons or entities, including, without limitation, the
                following actions: (a) commencing or continuing in any manner any action or
                other proceeding against the Subject Assets, Sun Capital, its Affiliates, its
                successors, assets or properties, (b) enforcing, attaching, collecting, or recovering
                in any manner any judgment, award, decree, or order against the Subject Assets,
                Sun Capital, its Affiliates, its successors, assets or properties, (c) creating,
                perfecting, or enforcing any Subject Lien or other Subject Claim against the
                Subject Assets, Sun Capital, its Affiliates, its successors, assets, or properties,
                (d) asserting any setoff, right of subrogation, or recoupment of any kind against
                any obligation due Sun Capital, its Affiliates or its successors, (e) commencing or
                continuing any action, in any manner or place, that does not comply or is
                inconsistent with the provisions of this Sale Order or other orders of the Court, or
                the agreements or actions contemplated or taken in respect thereof, or
                (f) revoking, terminating, or failing or refusing to transfer or renew any license,
                permit, or authorization to operate any of the Subject Assets or conduct any of the
                businesses operated with the Subject Assets. Upon the Sun Capital Closing, each


   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 10                                            1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 40 of
                                        43
                                 EXHIBIT TGV004

                creditor is authorized and directed, and Sun Capital is hereby authorized, on
                behalf of each of the creditors of the Debtor, to execute such documents and take
                all other actions as may be necessary to release Subject Liens, Subject Claims,
                and other interests in or on the Subject Assets (except Permitted Encumbrances as
                provided in the Sun Capital Transaction Documents or as otherwise provided in
                this Sale Order), if any, as provided for herein, as such Subject Liens, Subject
                Claims, and other interests may have been recorded or may otherwise exist.

         19.    Sun Capital has given substantial consideration under the Sun Capital Transaction
                Documents for the benefit of the Debtor, the estate(s), and the creditors. The
                consideration given by Sun Capital shall constitute valid and valuable
                consideration for the releases of any potential Subject Claims and Subject Liens
                pursuant to this Sale Order, which releases shall be deemed to have been given in
                favor of Sun Capital by all holders of Subject Liens against or interests in, or
                Subject Claims against any of the Debtor or any of the Subject Assets, other than
                holders of Subject Liens or Subject Claims relating to the Permitted
                Encumbrances or Sun Capital Assumed Liabilities as delineated within the Sun
                Capital Transaction Documents. The consideration provided by Sun Capital for
                the Subject Assets under the Sun Capital Transaction Documents is fair and
                reasonable and, accordingly, the Sale may not be avoided under Code § 363(n).

         20.    For the avoidance of doubt, only the Subject Assets being transferred to Sun
                Capital pursuant to the Sun Capital Transaction Documents and any ancillary
                agreements contemplated thereby are being transferred free and clear of Liens,
                Claims, interests, and other encumbrances (except for any exceptions contained
                within the Sun Capital Transaction Documents or this Sale Order) pursuant to the
                terms of this Sale Order, and any and all other assets of the Debtor that Sun
                Capital is not acquiring shall remain subject to all valid pre-existing Liens,
                Claims, interests, and other encumbrances.         Any releases, terminations,
                termination statements, assignments, consents, or other instruments relating to
                Subject Liens or other encumbrances in or on the Subject Assets shall properly be
                limited to the Subject Assets.

         21.    The consideration provided by Sun Capital to the Debtor pursuant to the Sun
                Capital Transaction Documents for the Subject Assets constitutes reasonably
                equivalent value and fair consideration under the Code, Uniform Fraudulent
                Transfer Act, Uniform Fraudulent Conveyance Act, and under the laws of the
                United States, any state, territory, possession, or the District of Columbia.

         22.    The transactions contemplated by the Sun Capital Transaction Documents are
                undertaken by Sun Capital without collusion and in good faith, as that term is
                defined in Code § 363(m), and, accordingly, the reversal or modification on
                appeal of the authorization provided herein to consummate the sale contemplated
                under the Sun Capital Transaction Documents shall not affect the validity of the
                sale, unless such authorization and such sale are duly stayed pending such appeal.



   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 11                                            1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 41 of
                                        43
                                 EXHIBIT TGV004

                Sun Capital is a good faith buyer within the meaning of Code § 363(m) and, as
                such, is entitled to the full protections of Code § 363(m).

         23.    Nothing contained in any plan of reorganization or liquidation, or order of any
                type or kind entered in (a) this Chapter 11 case, (b) any subsequent Chapter 7 case
                into which any such Chapter 11 case may be converted, or (c) any related
                proceeding subsequent to entry of this Sale Order, shall conflict with or derogate
                from the provisions of the Sun Capital Transaction Documents or the terms of this
                Sale Order.

         24.    For cause shown, pursuant to Bankruptcy Rules 6004(h) and 7062(g), this Sale
                Order shall not be stayed, shall be effective immediately upon entry, and the
                Debtor and Sun Capital are authorized to close the sale of the Subject Assets
                immediately upon entry of this Sale Order.

         25.    No bulk Sales law or any similar law of any state or other jurisdiction applies in
                any way to the Sale.

         26.    The failure to specifically include any particular provision of the Sun Capital
                Transaction Documents in this Sale Order shall not diminish or impair the
                effectiveness of such provision, it being the intent of the Court that the Sun
                Capital Transaction Documents be authorized and approved in its entirety;
                provided that this Sale Order shall govern if there is any inconsistency between
                the Sun Capital Transaction Documents (including all ancillary documents
                executed in connection therewith) and this Sale Order. Likewise, all of the
                provisions of this Sale Order are non-severable and mutually dependent.

         27.    The Sun Capital Transaction Documents and any related agreements, documents
                or other instruments may be modified, amended, or supplemented by the parties
                thereto and in accordance with the terms thereof, without further order of the
                Court, provided that any such modification, amendment, or supplement does not
                have a material adverse effect on the estate(s) of the Debtor or lower the amount
                of cash proceeds paid.

         28.    The Court shall retain jurisdiction to, among other things, interpret, implement,
                and enforce the terms and provisions of this Sale Order and the Sun Capital
                Transaction Documents, all amendments thereto and any waivers and consents
                thereunder and each of the agreements executed in connection therewith to which
                any Debtor is a party or which has been assigned by the Debtor to Sun Capital,
                and to adjudicate, if necessary, any and all disputes concerning or relating in any
                way to the sale of the Subject Assets.

         29.    All time periods set forth in this Sale Order shall be calculated in accordance with
                Bankruptcy Rule 9006(a).

         30.    Nothing in this Sale Order or the Sun Capital Transaction Documents (a) releases,
                nullifies, precludes, or enjoins the enforcement of any liability to a governmental

   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 12                                            1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 42 of
                                        43
                                 EXHIBIT TGV004

                unit under police and regulatory statutes or regulations that any entity would be
                subject to as the owner or operator of property after the date of entry of this Sale
                Order or (b) authorizes the transfer or assignment to Sun Capital of any license,
                permit, registration, authorization, or approval of, or the discontinuation of any
                obligation thereunder, or with respect to a governmental unit without the
                compliance of Sun Capital with all applicable legal requirements under non-
                bankruptcy law governing such transfers or assignments.

         31.    To the extent that this Sale Order is inconsistent with any prior order or pleading
                with respect to the Sale Motion in these Chapter 11 cases, the terms of this Sale
                Order shall govern.

         32.    This Court retains exclusive jurisdiction with respect to all matters arising from or
                related to the implementation, interpretation, and enforcement of this Sale Order.

         33.    Sun Capital assumes no liabilities of the Debtor as a result of this Sale Order or
                the Sun Capital Transaction Documents.

  Receipt and Use of Sale Proceeds

         34.    All sales proceeds or other payments made to the Debtor under this Sale Order
                and/or the Sun Capital Transaction Documents, but not including any payments
                made under any interim management or operations agreement, shall be placed
                into escrow pending further order of the Court.

  Provisions regarding ad valorem taxes.

         35.    In the event that ad valorem taxes remain unpaid for tax year 2020, then the ad
                valorem tax lien for tax year(s) 2020 and prior pertaining to Lot 9 shall attach to
                the sales proceeds and that the closing agent shall pay all ad valorem tax debt
                owed incident to or attributable to Lot 9 immediately upon closing and prior to
                any disbursement of proceeds to any other person or entity.

         36.    The ad valorem taxes for year 2021 pertaining to Lot 9 shall be prorated in
                accordance with the PSA, and if not paid in full at closing, shall thereafter be
                assumed by and be the responsibility and liability of Sun Capital to pay when due,
                and the year 2021 ad valorem tax lien shall be retained against Lot 9 until said
                taxes are paid in full.

  Service of this Order

         37.    Debtor on the same day as entry shall serve this Sale Order on the Debtor’ Master
                Service List on file in this case.

                                                ###




   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 13                                            1956091.DOCX[5]
21-30071-hcm Doc#49 Filed 05/04/21 Entered 05/04/21 22:18:45 Main Document Pg 43 of
                                        43
                                 EXHIBIT TGV004

  Order submitted by:


   WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

   By: /s/ Jeff Carruth
   JEFF CARRUTH (TX SBN:. 24001846)
   3030 Matlock Rd., Suite 201
   Arlington, Texas 76105
   Telephone: (713) 341-1158
   E-mail: jcarruth@wkpz.com

   ATTORNEYS FOR THE GATEWAY VENTURES, LLC,
   DEBTOR AND DEBTOR IN POSSESSION




   ORDER GRANTING MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF ALL
   LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF CERTAIN EXPENSES AT CLOSING,
   AND (III) RELATED RELIEF — Page 14                                            1956091.DOCX[5]
